Citation Nr: 0618842	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  05-04 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




REMAND

The veteran served on active duty from April 25, 1972 to May 
24, 1972.  

VA is required to notify the veteran of: 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) to send the RO any additional evidence 
that pertains to his claim.  The veteran has not been asked 
to provide any evidence in his possession that pertains to 
his claim and the January 2005 statement of the case did not 
contain 38 C.F.R. § 3.159.

Moreover, in the case of Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006, the United States Court of Appeals 
for Veterans Claims held that VA must look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiated that element or elements required to establish 
service connection that were found insufficient in he 
previous denial.  It was further held that the failure to 
provide such information would generally be considered 
prejudicial error.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

Send the veteran a letter discussing what information 
and evidence not of record is necessary to substantiate 
his claim, what information and evidence VA will seek 
to provide, what information and evidence he is 
expected to provide, and invite him to submit all 
pertinent evidence in his possession pertaining to the 
claim.  He should specifically be advised of the basis 
for the denial of his original claim and what evidence 
is needed to substantiate his claim.  He should be 
notified that his previous claim was denied because it 
was determined that asthma had preexisted service and 
was not aggravated by service; thus, new evidence would 
be needed to show that the asthma either did not 
preexist entry into service or that the asthma was 
aggravated during service.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

